Gilbert, J.:
The petitioner has been discharged by proceedings in bankruptcy from all his debts which were provable under the provisions of the Bankrupt Act. It has been held by the Supreme Court of the United States, that such a discharge is not a bar to a debt due the United States, ■ upon the principle of the common law, that when a statute is general, and any right, title or interest would be divested or taken from the Icing, he shall not be bound, unless the statute is made, by express words, to extend hi him (United States v. Herron, 20 Wall., 251); and the same principle was formerly applied to State statutes which took away any right or interest belonging to the people, unless the statute, in express terms, embraced them. (People v. Herkimer, 4 Cow., 348.) In the last case, the principle was appliéd to a discharge, under the Insolvent Act.
*587The rule of statutory construction referred to is founded on the presumption that the Legislature, if they intended to divest the sovereign power of any right, privilege, title or interest, would say so in express words; and when the act contains no words to express such an intent, it will be presumed that the intent does not exist.
■We think the Legislature of this State have manifested their, intention that that rule, for the construction of statutes like the Bankrupt Act, shall be abrogated. Proceedings under the insolvent laws of the State affect the people, as well as individuals. (2 R. S., 39, § 30). They are bound by the statute of limitations (Code of Civil Procedure, § 389), and are liable for costs. The ordinary rules governing legal proceedings apply to them. (2 R. S., 552, 553, § 13.) The section of the Code of Civil Procedure (1268) under which this proceeding was taken, requires the court to make an order discharging the judgment, if it appears that the petitioner has been discharged from the payment thereof. It does appear that the petitioner has been discharged from all his debts provable under the Bankrupt Act. The debt in question was'so provable. Although the statutes of this State which have been cited, do not, in terms, alter the rule of construction of statutes, to which we have referred; yet, an adherence to stich rule, in the present case, would be incompatible with the spirit of the legislation, which they indicate. We shall, therefore, hold that the petitioner’s discharge embraces the judgment in question.
Order affirmed, without costs.
Barnard, P. J., concurred; Dykman, J., not sitting.
Order affirmed, without costs.